       Case 3:20-cr-00228-RDM Document 17 Filed 11/16/20 Page 1 of 5




                 UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                :    NO. 3:CR-20-228
                                        :
            v.                          :    (Judge Mariani)
                                        :
KURT MORAN,                             :
       Defendant                        :    Filed Electronically


          JOINT MOTION TO DESIGNATE AS COMPLEX CASE

     The United States of America, by Assistant U.S. Attorney

Michelle L. Olshefski, joined by defense counsel, Robert J. Levant and

Brian J. McMonagle, respectfully move the Court to designate the above

referenced case as complex. In support thereof, it is averred as follows:

     1.     On September 15, 2020 an Indictment was filed charging the

defendant with violations of 18 U.S.C. §371, 42 U.S.C. §1320a-

7b(b)(1)(B), 21 U.S.C. §841(a)(1), 18 U.S.C. §1347.   Trial is scheduled

for November 30, 2020. A final pre-trial conference is scheduled for

November 24, 2020.

     2.     The instant case is unusual and complex due to the nature of

the prosecution. 18 U.S.C. § 3161(h)(7)(B)(ii).



                                    1
       Case 3:20-cr-00228-RDM Document 17 Filed 11/16/20 Page 2 of 5




     3.    The instant case involves an Indictment that includes 423

Counts, as well as Criminal Forfeiture.

     4.    The Government’s disclosures and discovery in this case are

voluminous and include thousands of pages, as well as voluminous

electronic storage information.

     5.    It is anticipated that there will be numerous witnesses to be

contacted and interviewed, including multiple expert witnesses that

will need to be retained.

     6.    It is anticipated that trial of this matter will be lengthy and

complex, with hundreds of exhibits and numerous witnesses for the

Government and the defense.

     7.    It is anticipated that trial of this matter will take

approximately four weeks.

     8.    Taking into consideration the complexity of this case, the

amount of discovery to be reviewed, and the amount of investigation

that will be required, the length of time to prepare this case for trial

will take months. Realistically speaking, it may take at least six

months before the parties are prepared for trial.


                                     2
         Case 3:20-cr-00228-RDM Document 17 Filed 11/16/20 Page 3 of 5




        9.    In light of the above, counsel for the Government and the

defendant respectfully request that the court designate this matter as

complex.

        10.   In accord with this request, the parties respectfully ask the

court to designate a trial date at a time period no less than six (6)

months into the future, and no more than nine (9) months into the

future, to include motion deadlines and response dates.

        11.   As stated, this is a joint motion as all parties agree that this

case is complex and will involve a lengthy trial.

        WHEREFORE, the parties jointly respectfully request that this

Honorable Court grant this Motion to Designate this case as a Complex

case.

                                     Respectfully submitted,

                                     DAVID J. FREED
                                     United States Attorney

Date: November 16, 2020              /s/ Michelle L. Olshefski
                                     Michelle L. Olshefski
                                     Assistant United States Attorney
                                     Michelle.Olshefski@usdoj.gov




                                       3
       Case 3:20-cr-00228-RDM Document 17 Filed 11/16/20 Page 4 of 5




               UNITED STATES DISTRICT COURT
         FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                :    NO. 3:CR-20-228
                                        :
           v.                           :    (Judge Mariani)
                                        :
KURT MORAN,                             :
       Defendant                        :    Filed Electronically


                 CERTIFICATE OF CONCURRENCE

     I, Michelle L. Olshefski, hereby certify that Robert J. Levant,

Esquire, and Brian J. McMonagle, Esquire, counsel for the defendant,

concur in the within Motion.

                            /s/ Michelle L. Olshefski
                            MICHELLE L. OLSHEFSKI
                            Assistant United States Attorney


Date: November 16, 2020




                                    4
       Case 3:20-cr-00228-RDM Document 17 Filed 11/16/20 Page 5 of 5




               UNITED STATES DISTRICT COURT
         FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                 :   NO. 3:CR-20-228
                                         :
           v.                            :   (Judge Mariani)
                                         :
KURT MORAN,                              :
       Defendant                         :   Filed Electronically


                      CERTIFICATE OF SERVICE

     The undersigned hereby certifies that she is an employee in the

Office of the United States Attorney for the Middle District of

Pennsylvania and is a person of such age and discretion as to be

competent to serve papers.

        That on November 16, 2020, she served a copy of the attached:

            MOTION TO DESIGNATE AS COMPLEX CASE

by electronic filing on the following:

Robert J. Levant, Esquire,
Brian J. McMonagle, Esquire
                                   /s/ Christina M. Nihen
                                   Christina M. Nihen
                                   Legal Assistant




                                     5
